Citation Nr: 1822553	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  06-07 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for skin cancer (basal cell carcinoma), to include as due to herbicide exposure.  

2.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.  

3.  Entitlement to service connection for diabetes mellitus, type II as due to herbicide exposure.  

4.  Entitlement to service connection for neuropathy, to include as due to herbicide exposure and/or diabetes mellitus, type II.  

5.  Entitlement to service connection for kidney disease (claimed as a cyst), to include as due to herbicide exposure and/or diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to February 1972 with service in the Republic of Vietnam.  He was awarded the Purple Heart Medal for wounds received in action.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues were previously before the Board in July 2013 and were remanded to the Agency of Original Jurisdiction (AOJ) to afford the Veteran his requested Board hearing.  Per the remand directive, the Veteran was scheduled for a video conference hearing, but he failed report without providing good cause.  Thus, the Board considers the request for a hearing withdrawn.  38 C.F.R. § 20.704(d)(2017).  

The issues were also before the Board in February 2015.  The February 2015 Board decision found that new and material evidence had been received to reopen a claim for service connection for a skin condition.  The decision also recharacterized the neuropathy and kidney issues to reflect the theory of secondary service connection.  The issues as noted on the title page were then remanded to the Agency of Original Jurisdiction (AOJ) for further development.  They have now been returned to the Board for further appellate disposition.  

Per the February 2015 remand directives, the Veteran and his representative were requested in February 2016 to provide additional evidence including treatment records, date, and place of treatment and/or witness statements that would corroborate the claims for compensation.  Neither the Veteran nor his representative has provided such additional evidence.  The remand also directed the AOJ to provide the Veteran with VA examinations for diabetes, neuropathy, and skin conditions.  Examinations were provided in August 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in Vietnam.  

2.  The preponderance of the evidence reflects that the Veteran does not have skin cancer due to any incident of his active duty service, to include herbicide exposure.  

3.  The preponderance of the evidence reflects that the Veteran skin condition is not due to any incident of his active duty service, to include herbicide exposure.  

4.  The preponderance of the evidence reflects that the Veteran does not have diabetes mellitus, type II due to any incident of his active duty service, to include herbicide exposure.  

5.  The preponderance of the evidence reflects that the Veteran does not have neuropathy due to any incident of his active duty service, to include herbicide exposure.  

6.  The preponderance of the evidence reflects that the Veteran does not have kidney disease due to any incident of his active duty service, to include herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for skin cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for entitlement to service connection for a skin condition to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for entitlement to service connection for neuropathy, to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

5.  The criteria for entitlement to service connection for kidney disease, to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 135 9, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Per the Veteran's DD-214, he served in the Republic of Vietnam from October 1969 to October 1970.  Thus, he is presumed to have been exposed to herbicides during his active duty in Vietnam.  38 C.F.R. § 3.307 (2017).  

Service connection may be established on a secondary basis which requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Skin Cancer and Skin Condition

The Veteran contends that he developed a skin rash after his deployment to Vietnam and that he has had recurrent skin problems since discharge.  

As a preliminary matter, the Board notes that skin cancer, actinic keratosis, and seborrheic dermatitis are not diseases that are presumed to be related to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2017).  The availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records (STRs) are void of complaint, treatment or diagnosis of skin cancer or a skin condition.  

Post service treatment notes dated in August 1989 record indicate the Veteran's complaint of an intermittent rash on his waist, groin, underarms, and neck, as well as slow-to-heal sores on his body every few months.  

Notes from an April 1993 VA general examination and a June 1993 VA posttraumatic stress disorder (PTSD) examination indicate a diagnosis of recurrent/recovering dermatitis of the extremities based on the Veteran's reported history of a rash on the upper and lower extremities that would not heal.  The April 1993 VA examiner noted that the Veteran had "recovering dermatitis of extremities," and a non-healing excoriation of the right naris.  He also noted that the Veteran was edentulous.  

Notes dated in September 1993 indicate the Veteran's complaint of a rash.  The diagnoses included basal cell carcinoma and probable chronic tinea cruris and tinea pedis.  The examiner found no evidence of chloracne.  An October 1993 biopsy, confirmed a diagnosis of ulcerated basal cell carcinoma.

Notes dated in February 2001 indicate the Veteran's complaint of a rash on his hand that had been present since Vietnam.  He also reported that he had been diagnosed with skin cancer two years earlier "but [it was] removed."  

Treatment notes dated in January 2002 indicate that the Veteran was diagnosed with folliculitis, possible Grover's disease, and dermatitis on his upper extremities.  In May 2002, a clinician noted the presence of several skin cancer lesions on the Veteran's face that were being treated by the dermatology department.  

Notes dated in Sept 2003 indicate the Veteran had a seven-year history of slowly enlarging, non-healing and waxy papule at the right nasal tip.  

During a September 2008 VA PTSD examination, the examiner noted that he did not see any clear evidence of skin cancer on the Veteran.  He, however, noted that the Veteran had "some lesions where it looked like he might have scratched himself although the [Veteran] denied they were due to scratching."  He also noted that the Veteran did have one lesion on his nose which he was told was cancer, and that lesion had "moved from his nose to other parts of his body."  

Notes dated in October 2008, indicate that the Veteran was seen for a dermatology consultation.  Upon physical examination, the examiner noted an erythematous rough, scaly keratosis on the left clavicular area and a hypertrophic actinic keratosis on the dorsum of the left forearm.  On the inner upper left thigh, it was noted that the Veteran had a 1.5 cm dark and light brown verrucoid thin plaque that had a scalloped notched border at the upper edge and no areas of red, white, blue or black.  He had no satellite lesions.  He was diagnosed with actinic keratosis times two and a lesion on the inner aspect of the left upper thigh that was most likely seborrheic keratosis.  He also noted that the "lesion on the thigh most likely is a benign seborrheic keratosis."  Lab results in later October revealed that the lesion on the upper thigh was identified as pigmented seborrheic keratosis. 

The Veteran was afforded a VA examination to determine the etiology of his skin condition in August 2016.  The examiner noted that the Veteran reported no fevers, no chills, night sweats, appetite changes or weight loss.  He denied changing moles or ulcerating/bleeding lesions.  Upon examination, the examiner noted the presence of two pink, scaly macules/patches on the scalp; one on the forehead, and one on the temple.  There was a 5 mm depressed scar right nasal tip of the nose where BCC was treated.  There were also several waxy, yellow and brown papules stuck on the trunk, face and extremities and a 3-5 mm brown macule scattered on the trunk (low density).  

The examiner concluded that it was not at least as likely as not that the Veteran's claimed skin cancer and currently diagnosed skin condition are traceable to military service, including conceded herbicide exposure.  

He rationalized that the Veteran's skin condition of actinic keratosis and skin cancer are not linked to herbicide exposure.  Instead, he noted that actinic keratosis is a pre-cancer condition that "...results from cumulative sun damage over the years."    

As for the Veteran's skin cancer, he rationalized that the BCC on his nose is related to cumulative sun damage in a fair skinned individual.  Additionally, he stated that there is no evidence in the literature that skin cancer is a result of exposure to conceded herbicide.  

He also noted that the Veteran currently has seborrheic keratosis (benign) actinic keratosis (pre-cancer) and "NO active skin cancer noted today."  

The Board finds the August 2016 medical opinion most probative against a finding that the Veteran's has a skin condition and skin cancer that was incurred in service and/or from exposure to herbicide agents.  The examiner provided a well-reasoned rationale and explained that both conditions are related to cumulative sun exposure.  

Based upon the probative evidence of record, it is not shown that the Veteran has a skin condition and skin cancer that was incurred in service and/or caused by exposure to herbicides.  As a result, therefore, entitlement to service connection for a skin condition and entitlement to service connection for skin cancer must be denied.  The Veteran's STRs and separation examination do not show evidence of a skin condition or skin cancer.  The evidence of record does not show a diagnosis of skin cancer until an October 1993 biopsy.  Subsequent clinical notes dated in February 2001 indicate the Veteran's report that his skin cancer "was removed."  The August 2016 VA examiner concluded that the Veteran had "no skin present today."  

As for the Veteran's skin condition, there was no diagnosis until some 30 plus years after his release from active duty service.  The August 2016 VA examiner concluded that the Veteran's skin condition is not related to service or his exposure to herbicides in Vietnam but instead to sun exposure.  

The Veteran asserts that he has a skin condition and skin cancer as a result of service and herbicide exposure.  The Board notes that the Veteran is competent to report his observable skin symptoms, i.e., lesions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Veteran, in this case, is not competent to offer a diagnosis and etiology of his skin condition or skin cancer.  Determining the etiology of the Veteran's skin condition and skin cancer requires medical inquiry into biological processes and pathology.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the skills, training, or experience needed to make a determination in this complicated issue.  His lay etiology opinion is not as probative as the VA examiner's.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

As for the Veteran's claimed skin cancer, the August 2016 VA examiner noted: "NO active skin cancer noted today."  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even if the Veteran had skin cancer during the appeal period, there is no probative medical evidence of record to link it to his period active service duty or his conceded exposure to herbicides therein, and as noted above, the Veteran's lay opinion is of low probative weight.  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a skin condition and/or skin cancer related to service, any incident therein, including herbicide exposure.  Therefore, entitlement to service connection for a skin condition and entitlement to service connection for skin cancer are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Diabetes Mellitus, Type II

The Veteran contends that he has diabetes mellitus, type II that is related to his conceded herbicide exposure.  Furthermore, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Although he has not alleged that he was diagnosed with diabetes during service or within one year of his 1972 discharge, the Board notes that his STRs are void of a complaint, treatment or diagnosis of diabetes, including diabetes mellitus, type II.  

Post service treatment notes dated from August 1989 to September 1996 reflect normal blood glucose levels.  

Notes dated in February and November 2001 indicate that the Veteran did not have diabetes and there was no documented evidence of such.  

During a September 2008 PTSD examination, the examiner noted that upon a review of the Veteran's blood "it looks like he had elevated blood sugars in the past."  Further, he noted that it "looks like he is diabetic [and has] peripheral neuropathy [because] he complained of trouble standing up [and] falling down from time to time."  The examiner referred him for a hemoglobin A1C.

Later that month, September 30th to be exact, treatment notes indicate that the "per patient, NO Diabetes."  The clinician noted in the record that Veteran "did not have documented diabetes."  

Notes dated in March 2009, indicate that the Veteran had a history of erratic blood glucose levels.  During a VA examination in May 2009, the Veteran reported that in 1994 he was diagnosed with diabetes and placed on a restrictive diet.  He also stated that his he saw the diabetic care provider every three months and denied having been hospitalized for the condition.  The examiner noted that lab results from a urinalysis showed no glucose.  

Psychiatry VA treatment notes from June 2010 note that, "[i]t looks like he is a borderline diabetic.  So he might qualify for diabetes."  This is speculative language and does not carry significant probative weight.  

Notes dated in July 2010 indicate that the Veteran had "abnormal glucose but never diabetical though presently he has balanitis/prostatitis, responding to nystatin cream."  

The Veteran was afforded a VA examination in April 2016.  The examiner noted that there are no official diagnoses of either diabetes mellitus, type I or type II.  As support, he referenced the most recent laboratory results, conducted in August 2012, showing A1C levels of 5.8.  The examiner also noted that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus and that the Veteran had no weight loss or episodes of required hospitalization over the past 12 months for ketoacidosis or hypoglycemic reactions.  The examiner indicated that he reviewed the medical records including Dr. N. R's. notes and there are no available treatment records to support a diagnosis of diabetes mellitus, type II.  

The Board finds this opinion most probative against a finding that the Veteran's has diabetes mellitus, type II that was incurred in service and/or from exposure to herbicide agents.  The examiner provided a well-reasoned rationale.  

The Veteran asserts that he has diabetes as a result of service and herbicide exposure therein.  Board notes that the Veteran is competent to report his observable symptoms.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case, whether the Veteran has diabetes mellitus, type II, falls outside his knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Determining whether diabetes mellitus, type II is present requires medical inquiry into biological processes.  Further, diabetes mellitus, type II is diagnosed via testing in a clinical setting.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who has not been shown by the evidence of record to have medical training or skills needed to self-administer or otherwise interpret the clinical tests needed to diagnose diabetes mellitus.  In this case, the Veteran is not competent to self-diagnose diabetes mellitus, type II.  As a result, the probative value of his lay opinion is low.  

The April 2016 VA examiner noted that the Veteran does not have diabetes type II.  The existence of a current disability during the appeal period is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has diabetes mellitus, type II related to service or any incident therein, including herbicide exposure.  Therefore, entitlement to service connection for diabetes mellitus, type II is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Neuropathy 

The Veteran contends that he has neuropathy, secondary to diabetes mellitus and/or exposure to herbicides.  As a preliminary matter, as the Board denies service connection for diabetes mellitus in this decision, the theory of secondary service connection need not be addressed.  

STRs are void of complaints, treatment, or diagnosis of neuropathy. Post-service treatment noted dated in February of 2001 indicate that the Veteran's left median nerve was diminished, suggesting the possibility of left median nerve neuropathy secondary to demyelination.  

During a September 2009 VA examination, the examiner reported that the Veteran stated that he spoke to a VA clinician about peripheral neuropathy and was told that he did not have it because it "was ruled out by a recent electromyogram."  

The Veteran was afforded an in-person VA examination in April 2016.  The examiner noted that the Veteran did not have or ever had a diagnosed with diabetic peripheral neuropathy.  He concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He noted that a review of the medical records, including the August 2009 EMG, which showed no evidence for a generalized peripheral neuropathy.  An EMG done on February 2001, of left upper extremity including left cervical paraspinal muscles covering left C5 to C7 myotomes failed to substantiate any signs indicative of left cervical radiculopathy at this time.  

The Board finds this opinion most probative against a finding that the Veteran's has neuropathy.  The examiner provided a well-reasoned rationale for his conclusion.  

The Veteran contends that he has neuropathy secondary to diabetes mellitus, type II and/or herbicide exposure.  The Board notes that the Veteran is competent to report his observable symptoms.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case, whether the Veteran has neuropathy, falls outside his knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Determining whether neuropathy is present requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Neuropathy is diagnosed via testing in a clinical setting.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who has not been shown by the evidence of record to have medical training or skills.  In this case, the Veteran is not competent to self-diagnose neuropathy.  As a result, the probative value of his lay opinion is low. 

The April 2016 VA examiner noted that the Veteran does not have peripheral neuropathy.  The existence of a current disability during the appeal period is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even if the Veteran had neuropathy, there is no probative medical evidence of record to link it to his period active service duty or his conceded exposure to herbicides therein, and as noted above, the Veteran's lay opinion is of low probative weight.  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has neuropathy.  Therefore, entitlement to service connection for neuropathy is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

D.  Kidney Disease

The Veteran contends that he has kidney disease, secondary to diabetes mellitus and/or exposure to herbicides.  As a preliminary matter, as the Board denies service connection for diabetes mellitus in this decision, the theory of secondary service connection need not be addressed.  

STRs are void of complaints, treatment, or diagnosis of kidney disease.  The separation exam does not show a kidney condition. 

A VA examination conducted in May 2009 notes that the Veteran complained of a cyst on his kidney that was "recently diagnosed."  The examiner noted that renal function tests were normal and that renal cysts are common and benign.  Post-service treatment notes dated June 2010 indicate that the Veteran was seen for a complaint of a possible kidney infection, which "started one month ago."  The Veteran reported having frequent and painful urination with a dark yellow penile discharge.  The Veteran was sent to the lab for a urinalysis.  

The Veteran was afforded an in-person VA examination in April 2016.  The examiner noted that the Veteran did not have or ever had a diagnosis of kidney disease.  The examiner concluded that the Veteran's claimed kidney disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He noted that a review of the medical records showed no available to support a diagnosis or the chronic progression or treatment of kidney disease.  

The Board finds this opinion most probative against a finding that the Veteran has kidney disease.  The examiner provided a well-reasoned rationale for his conclusion.  

Based upon the probative evidence of record, it is not shown that the Veteran has for kidney disease.  As a result, therefore, entitlement to service connection for kidney disease must be denied.  The Veteran's STRs and post-service treatment records do not show a diagnosis of neuropathy.  Further, the April 2016 VA examiner did not diagnose or find evidence of a diagnosis of kidney disease.  

The Veteran contends that he has kidney disease secondary to herbicide exposure.  The Board notes that the Veteran is competent to report his observable symptoms.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case, whether the Veteran has kidney disease, falls outside his knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Determining whether for kidney disease is present requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Neuropathy is diagnosed via testing in a clinical setting.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who has not been shown by the evidence of record to have medical training or skills.  In this case, the Veteran is not competent to self-diagnose kidney disease.  As a result, the probative value of his lay opinion is low.  

The April 2016 VA examiner noted that the Veteran currently does not have kidney disease.  The existence of a disability during the appeal period is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even if the Veteran had kidney disease, there is no probative medical evidence of record to link it to his period active service duty or his conceded exposure to herbicides therein, and as noted above, the Veteran's lay opinion is of low probative weight.  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has kidney disease.  Therefore, entitlement to service connection for kidney disease is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for skin cancer is denied.

Service connection for a skin condition is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for neuropathy is denied.

Service connection for kidney disease is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


